In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated January 25, 1994, as denied their motion for reargument.
Ordered that the appeal is dismissed, with costs.
Because the plaintiffs’ motion to reargue and renew was not based on any additional, material facts, it is properly deemed a motion to reargue, and no appeal lies from an order denying *753reargument (see, Savory v Romex Realty Corp., 194 AD2d 601; Foley v Roche, 68 AD2d 558). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.